887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elenor M. CATALINA, Plaintiff-Appellant,v.CITY OF COLUMBUS, Defendant-Appellee.
Nos. 88-4187, 88-4089.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and JAMES HARVEY, District Judge*.
PER CURIAM.


1
Plaintiff-appellant, Elenor M. Catalina (Catalina), has appealed from the entry of judgment against her pursuant to a jury verdict finding that defendant-appellee City of Columbus, Ohio (Columbus) had not discharged her from Columbus's civil service in violation of the Civil Rights Act of 1861, 42 U.S.C. Sec. 1981, Title VII, 42 U.S.C. Sec. 2000(e), and the Age Discrimination in Employment Act of 1967, 29 U.S.C. Secs. 621-634.


2
On appeal, Catalina has argued that the jury's general verdict was inconsistent with one of its answers to a series of special interrogatories and that, therefore, the case should be remanded for a new trial.  This court finds that the initial inconsistency between the general verdict and the responses to the special interrogatories was cured by the district court, and further finds that Catalina waived her objection to any perceived inconsistency by failing to enter an objection to the special verdict form returned by the jury before the jury was discharged.  Catalina's failure to make such an objection in a timely fashion deprived the trial court of the opportunity to correct discrepancies, if any existed, in the form of the verdict returned by the jury.


3
For the foregoing reasons, the district court's entry of judgment in favor of Columbus in accordance with the jury's general verdict is hereby AFFIRMED.



*
 Hon.  James Harvey, Senior District Judge, United States District Court for the Eastern District of Michigan, sitting by designation